Title: To James Madison from Finis Ewing, 27 January 1814
From: Ewing, Finis
To: Madison, James


        
          Ewingville, Christian County, Ky.Jany 27th. 1814.
          Dear Sir
        
        The only apology which I shall offer for troubling you with the perusal of a letter, from an unacquainted friend, is the gratification I feel as a citizen, in expressing my most cordial approbation of your conduct, as the chief Magistrate of a great and free people. Such expression, I think the duty, in some way, of every friend to his Country, who feels for himself, and anticipates for his posterity, the benefits of an enligthned and just administration. It is with painful regret, I contemplate the unwarrented opposition raised by many of my brethren of the Clerical order, especially in the North, to your political course. Although they are not of my immediate profession, yet, it wounds my feelings to think that any religious persuasion, should, so far pervert the sacred duties of their office, the Bible itself, and some of them, even their own Creeds, as to be hanging on the wheels of Government, while it is engaged in a laudable, honorable,

and necessary struggle for rights, inseperably connected with our National sovereignty. I am happy to state that not one of the Clergy with whom I am connected, but what tries to strengthen your hands, in the arduous duties of your office, by their prayers and declerations. Neither is there more than one individual, to my knowledge, of the laiety, in about 80 Congregations, but what cheerfully cooperates with their preachers in these things.
        The Denomination to which I belong, and in which I am an unworthy pastor, is known here, by the name of “the Cumberland presbyterians;” our highest Judicature is the “Cumberland Synod.” We emanated from the old or general presbyterian Church; but have adopted, I think, a more liberal Confession and Dicipline. The Confession and Dicipline which we have adopted, and we think they are predicated on the Bible, bind us to “be subject to the higher powers;”—“not to speak evil of dignities”—to acquiesce in the Constitutional decisions of our Government—to do honor to a Magistrate who wields the Sword as “a terror to evil doers and a praise to them that do well.” We search our Bibles to try to know, our duty to our Country, as well as to our God. We find no warrent there, to permit us to do and say as many professed Ministers of the Gosple have done and said since the commencment of the present war. Our Congregations without exception, conscienciously attended to the public Fast; they not only felt it a duty, but a great priviledge; and from the blessed effects that seemed to follow in rapid succession, they would gladly be called, in the same way, to the same duty again. When the Nation by her constituted authorities, acknowledged the supremacy of the great Jehovah, and her dependence on him, and the people in conformity to the call, became humble and sincere in their confessions, and fervent in their supplications, that God, who rules the destiny of Nations seemed to smile, and give visible tokens of the Justice of our cause. I have never dreaded the enemy so much as our own undue self confidence; for “He that exalteth himself shall be abased, but he that humbleth himself shall be exalted.” This will apply to Nations as well as individuals, which is well exemplified in the many deadly wounds proud Britain has recently received in her Naval honor.
        Although I was not compelled by the lawes of my Country, yet, I have felt it a duty and not incompatiable with my eclesiastical office, to clad myself with armour and undergo the fatigues and dangers of a Campaign against the common enemy; I have done so; and I am proud to add, that my Son, tho. under Military age v⟨olun⟩teered, and has participated in the glorious affair of “Taladeg⟨a”⟩ under Genl Jackson. And I am glad to say that the Certificate of his Genl, evinces that he has not disgraced the meomery of the brave Genl. Wm. L Davidson, whose grandson and namesake he is.
        
        If you wish, Dear Sir, to know any particulars respecting a stranger who thus so freely communicates to you, I would just answer, that I am a younger Brother of a Robert Ewing who has twice had the honor, as one of the Ele[c]tors from this State, of saying that you Sir, should be the President of a great Nation. I must refer you to Genl. Hopkins & Mr. Sharp for my charector. Pardon my intrusion on your time. And accept Dear Sir, my ardent wishes and the ardent wishes and prayers, of my Brethren through me, for your present peace, and your eternal hapiness, through the mercy of our Dear Lord Jesus.
        
          Finis Ewing
        
      